Citation Nr: 1431427	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as due to PTSD.

3.  Entitlement to service connection for head trauma, to include as due to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1972 to December 1972 and from January 1975 to June 1975.  These matters are before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran filed a claim seeking service connection for PTSD.  The adjudication of that claim by the RO was limited to this condition.  However, such adjudication has been overtaken by intervening case law, See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of the record.  The record reflects an Axis I diagnosis of depressive disorder not otherwise specified.  See June and August 2010 VA treatment records.  Hence, this matter must be remanded for RO initial consideration of the expanded issue of service connection for a psychiatric disability, however diagnosed.

Additionally, the Veteran maintains that he has PTSD stemming from a personal assault in service.  Specifically, he contends that he was harassed and thrown from a second floor window by fellow soldiers.  38 C.F.R. § 3.304(f)(4) provides that in claims seeking service connection for PTSD based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also M21-1MR IV.ii.1.D.14 and 15.

Here, the Veteran was advised in March 2010 that the information he had thus submitted was insufficient to corroborate the stressful events he claimed occurred in service.  In response, he submitted a statement describing the harassment he alleges he endured from fellow soldiers.  See December 2010 statement.  The Board notes that service personnel records show that the Veteran went AWOL for a period and was ultimately recommended for an undesirable discharge in April 1975.  The Board finds that further development to verify this alleged stressor is necessary, to include a medical opinion as to whether such activity (going AWOL and requesting an early discharge for the good of the service) is consistent with behavior changes constituting evidence of the claimed stressor assault.

As the matters of hypertension and head trauma are claimed, in part, as secondary to PTSD, and may be impacted by the determination of the claim of service connection for a variously diagnosed psychiatric disability, these claims must be considered inextricably intertwined and adjudication of such is deferred pending development and adjudication of the psychiatric disability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claims on appeal.

2.  Advise the Veteran that evidence from sources other than his service records, to include evidence of behavior changes, may constitute credible supporting evidence of the alleged stressor and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

3.  After exhaustive development (to verify the Veteran's alleged stressor) is completed, make a determination for the record as to whether there is any credible supporting evidence that the Veteran was subjected to harassment and injury by fellow service members.  

4.  Then arrange for an appropriate examination to determine whether he has a variously diagnosed psychiatric disability (to specifically include PTSD) that is related to his service.  If it is determined that an alleged stressor event is corroborated by credible evidence, the examiner should be so advised of what stressor event in service is corroborated.  After a review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Identify (by medical diagnosis) each psychiatric disability entity found.  If PTSD is not diagnosed, indicate what is needed for such diagnosis that is lacking in this case.  

(b)  As to each psychiatric disability entity found, opine whether it is at least as likely as not (50% or better probability) that such disability is related to the Veteran's service.

(c)  Address the significance of the Veteran's disciplinary problems in service, including his recommended undesirable discharge from service.  Specifically, are they an indication of the onset of an acquired psychiatric disability in service?

(d)  If it is determined that there is credible corroborating evidence of a personal assault stressor or any other stressor event in service, please indicate whether or not the Veteran has PTSD based on such stressor event.  The explanation of rationale in this matter must identify the stressor on which the diagnosis is based, address sufficiency of the stressor to support the diagnosis, and outline the symptoms that support the diagnosis.

The examiner must explain the rationale for all opinions.

5.  Thereafter, arrange for any further development suggested by the development ordered above, to include VA examinations for the Veteran's claimed hypertension and head trauma.

6.  Then, review the record and readjudicate the Veteran's claim for a variously diagnosed psychiatric disability (to include consideration of all psychiatric diagnoses in accordance with Clemons), and his claims for hypertension and head trauma.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



